  Case 20-17355       Doc 89     Filed 02/09/21 Entered 02/09/21 13:10:41          Desc Main
                                   Document     Page 1 of 8



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )      Chapter 11
                                             )      Case No. 20-17355
JAMES SAMATAS,                               )
                                             )      Hon. A. Benjamin Goldgar
         Debtor.                             )      March 8, 2021
                                             )      Hearing Time: 9:30 a.m.

                                       NOTICE OF MOTION
To:      See Attached Service List

        PLEASE TAKE NOTICE THAT on March 8, 2021, at the hour of 9:30 a.m., we shall
appear before the Honorable A. Benjamin Goldgar VIA ZOOM VIDEO CONFERENCING,
at which time we shall present Debtor’s Motion for an Order Under 11 U.S.C. §105(a) and
Federal Rules of Bankruptcy Procedure 2002(a)(7) and 3003(C)(3)(a) Setting Final Date for
Filing Proofs of Claim and Approving the Form and Manner of Notice Thereof, a copy of
which is attached hereto a served upon you and shall pray for the entry of an order in conformity
with said pleading, at which time and place you may appear if you so see fit.

        This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is permitted. To appear and be heard on the motion, you must
do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password. The meeting ID for this hearing is 161 500 0972 and the password is
726993. The meeting ID and password can also be found on the judge’s page on the court’s web
site.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID 161 500 0972 and password 726993.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.




                                                                                      Page 1 of 8
  Case 20-17355      Doc 89     Filed 02/09/21 Entered 02/09/21 13:10:41         Desc Main
                                  Document     Page 2 of 8



                                           JAMES SAMATAS, Debtor


                                           By:       /s/ Ariel Weissberg
                                                 One of his attorneys


Ariel Weissberg, Esq. (Attorney No. 03125591)
Weissberg and Associates, Ltd.
564 W. Randolph St., 2nd Floor
Chicago, Illinois 60661
T. 312-663-0004
F. 312-663-1514
Email: ariel@weissberglaw.com


                               CERTIFICATE OF SERVICE


         I, Ariel Weissberg, certify that on February 9, 2021, I caused to be served Debtor’s
Motion for an Order Under 11 U.S.C. §105(a) and Federal Rules of Bankruptcy Procedure
2002(a)(7) and 3003(C)(3)(a) Setting Final Date for Filing Proofs of Claim and Approving the
Form and Manner of Notice Thereof to be filed electronically. Notice of this filing was sent to
all parties registered with the court’s ECF electronic transmission, including to the following
parties:

Patrick S. Layng, Esq.
Office of the U.S. Trustee, Region 11
219 S Dearborn Street, Room 873
Chicago, IL 60604-2027
By Email: patrick.layng@usdoj.gov

David Holtkamp, Esq.
Office of the U.S. Trustee, Region 11
219 S Dearborn Street, Room 873
Chicago, IL 60604-2027
Email: David.Holtkamp@usdoj.gov

Eric D. Goldberg, Esq.
DLA Piper LLP (US)
2000 Avenue of the Stars
Suite 400 North Tower
Los Angeles, California 90067
Email: eric.goldberg@us.dlapiper.com
(Counsel for Carlye Goldberg Samatas)

                                                                                    Page 2 of 8
  Case 20-17355       Doc 89     Filed 02/09/21 Entered 02/09/21 13:10:41            Desc Main
                                   Document     Page 3 of 8




Gina Krol, Esq.
Cohen & Krol
105 W. Madison Street - Suite 1100
Chicago, IL 60602
Email: Gkrol@CohenAndKrol.com
(Counsel for West Suburban Bank)

Umair M. Malik, Esq.
Sarah E. Barngrover, Esq.
Adam B. Hall, Esq.
Manley Deas Kochalski LLC
P.O. Box 165028
Columbus OH 43216-5028
Email: ummalik@manleydeas.com
Email: sebarngrover@manleydeas.com
Email: abhall@manleydeas.com
(Counsel for Bank of America, N.A.)


and on February 9, 2021, by first class U.S. mail, postage prepaid to the following parties:

Illinois Department of Revenue
Bankruptcy Section
100 W. Randolph Street
Chicago, IL 60606

Illinois Department of Revenue
Legal Services Office MC5-500
101 West Jefferson
Springfield, IL 62794

U.S. Attorney
219 S. Dearborn Street
Chicago, IL 60604

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

District Director
Internal Revenue Service
230 S. Dearborn St.
Mail Stop 5016-CHI
Chicago, IL 60604

                                                                                       Page 3 of 8
  Case 20-17355      Doc 89      Filed 02/09/21 Entered 02/09/21 13:10:41   Desc Main
                                   Document     Page 4 of 8




E. Zuckerman
Tax Division (DOJ)
Department of Justice – Tax Division
950 Pennsylvania Avenue NW
Washington DC, 20530-0001

Internal Revenue Service,
Mail Stop 5014CHI,
230 S. Dearborn Street
Room 2600
Chicago, IL 60604-1705

Office of Chief Counsel
Internal Revenue Service
200 West Adams, Suite 2300
Chicago, IL 60606

JPMorgan Chase Bank, N.A.
700 Kansas Lane
Monroe, LA 71201

Witkin & Associates, LLC
5805 Sepulveda Blvd, Suite 670
Sherman Oaks, CA 91411

Wolf, Wallenstein & Abrams
11400 W. Olympic #700
Los Angeles, CA 90064

Parker Mills LLP
800 W. 6th Street # 500
Los Angeles, CA 90017

Howard & Howard PLLC
200 S. Michigan Ave #1100
Chicago, IL 60604

Chase Cardmember Services
P.O. Box 15548
Wilmington, DE 19886

                                       /s/ Ariel Weissberg
                                        Ariel Weissberg


                                                                             Page 4 of 8
  Case 20-17355       Doc 89     Filed 02/09/21 Entered 02/09/21 13:10:41            Desc Main
                                   Document     Page 5 of 8



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )       Chapter 11
                                             )       Case No. 20-17355
JAMES SAMATAS,                               )
                                             )       Hon. A. Benjamin Goldgar
         Debtor.                             )       Hearing Date: March 8, 2021
                                             )       Hearing Time: 9:30 a.m.

  DEBTOR’S MOTION FOR AN ORDER UNDER 11 U.S.C. §105(a) AND FEDERAL
  RULES OF BANKRUPTCY PROCEDURE 2002(a)(7) AND 3003(c)(3)(A) SETTING
FINAL DATE FOR FILING PROOFS OF CLAIM AND APPROVING THE FORM AND
                    MANNER OF NOTICE THEREOF

         NOW COMES Debtor, James Samatas (“Debtor”), by his attorneys, Ariel Weissberg and

the law firm of Weissberg and Associates, Ltd., and pursuant to 11 U.S.C. §105(a) and Federal

Rules of Bankruptcy Procedure 2002(a)(7) and 3003(c)(3) (the “Motion”) for the entry of an

order: (a) establishing a deadline for filing certain proofs of claim; and (b) approving the form

and manner of notice thereof. In support of this Motion, Debtor state as follows:

                                   I.      INTRODUCTION

         1.    On September 21, 2020, the Debtor filed a voluntary petition in the United States

Bankruptcy Court for the Northern District of Illinois, Eastern Division seeking to reorganize

under Chapter 11 of the Bankruptcy Code.

         2.    By this Motion, the Debtor seeks entry of an order fixing the last date within

which certain proofs of claim against Debtor must be filed. Debtor further requests that the

Bankruptcy Court approve the proposed notice of the last date within which certain proofs of

claim must be filed (the "Notice of Bar Date"), a copy of which is attached hereto as Exhibit 1.




                                                                                        Page 5 of 8
  Case 20-17355       Doc 89     Filed 02/09/21 Entered 02/09/21 13:10:41             Desc Main
                                   Document     Page 6 of 8



                                      I.     THE BAR DATE

       3.      Fed. R. Bankr. P. 3003(c)(3) provides: "The court shall fix ... the time within

which proofs of claim or interest may be filed."

       4.      Debtor requests that, other than for Governmental Units, the Court fix May 15,

2021 as the bar date (the "Bar Date") for filing "claims" (as that term is defined in Section

101(5) of the Bankruptcy Code) arising before the Petition Date against Debtor.

       5.      Debtor requests that the Court fix June 15, 2021 as the bar date for

Governmental Units (as defined in Section 101(27) of the Bankruptcy Code), to file proofs of

claim arising before the Petition Date against Debtor (the "Government Bar Date" and

together with the Bar Date, the "Bar Dates").

       6.      Debtor request that proofs of claim for any rejection damages claims arising

during this Chapter 11 case under sections 365(g) and 502(g) of the Bankruptcy Code be filed by

the later of: (a) the date set by the Court in an order authorizing the rejection of such executory

contract or unexpired lease; or (b) the Bar Date or, as applicable, the Government Bar Date.

Nonetheless, proofs of claim for any other claims that arose prior to the Petition Date

pursuant to any lease or contract must be filed by the Bar Date or, as applicable, the

Government Bar Date.

                                II.        NOTICE OF BAR DATE

       7.      In connection with the setting of the Bar Dates, Debtor also requests that the

Bankruptcy Court approve the Notice of Bar Date. The Notice of Bar Date will inform all

interested parties of the existence of the Bar Dates and their right to file proofs of claim against

Debtor and the consequences of failing to do so. The Debtor submits that the Notice of Bar


                                                                                         Page 6 of 8
  Case 20-17355        Doc 89     Filed 02/09/21 Entered 02/09/21 13:10:41             Desc Main
                                    Document     Page 7 of 8



Date is reasonably calculated to provide all known creditors and other parties in interest with

sufficient notice of the Bar Dates.

       8.      The Debtor request that proofs of claim be filed prior to the Bar Dates by

creditors of Debtor on account of any "claim" (as that term is defined in Section 101(5) of the

Bankruptcy Code) arising before the Petition Date. Nevertheless, this Motion shall not apply

to creditors holding or wishing to assert the following types of claims against Debtor:

               (a)   any individual or entity that has already filed a proof of claim against

                     Debtor in accordance with the procedures set forth herein and the Notice of

                     Bar Date;

               (b)   any individual or entity (i) that agrees with the nature, classification and

                     amount of a debt set forth in the Schedules and (ii) whose potential claim

                     against Debtor is not listed as "disputed," "contingent," or

                     "unliquidated" in the Schedules;

               (c)   any individual or entity that had a claim against Debtor previously allowed

                     by, or paid pursuant to, an order of the Bankruptcy Court; or

               (d)   any individual or entity asserting a claim allowable under section 503(b)

                     and 507(a)(1) as an administrative expense of Debtor's Chapter 11 case.

       9.      If Debtor modifies or supplements the Schedules, Debtor propose that any

entity whose claim is listed in any such modification or supplement shall have until the later of:

(a) the Bar Date or, as applicable, the Government Bar Date; or (b) thirty (30) days after such

modification or supplement is served to file a proof of claim.

       10.     Pursuant to Fed. R. Bankr. P. 2002(a)(7), Debtor intends to mail the Notice of Bar

Date to all known creditors by no later than March 11, 2021. As a result, Debtor's creditors will

                                                                                          Page 7 of 8
  Case 20-17355       Doc 89     Filed 02/09/21 Entered 02/09/21 13:10:41           Desc Main
                                   Document     Page 8 of 8



have in excess of the twenty one-day period proscribed by Fed. R. Bankr. P. 2002(a)(7) for

notice of the Bar Dates.

       WHEREFORE, Debtor, James Samatas, respectfully requests that the Bankruptcy

Court enter an order as follows: (a) setting the general bar date for filing pre-petition claims

against Debtor's estate for May 15, 2021; (b) setting the bar date for Governmental Units (as that

term is defined in Section 101(27) of the Bankruptcy Code) to file pre-petition claims against

Debtor's estate for June 15, 2021; (c) approving the Notice of Bar Date; and (d) granting such

other and further relief the Bankruptcy Court deems just and proper under the circumstances.

                                             JAMES SAMATAS, Debtor



                                             By:       /s/ Ariel Weissberg
                                                   One of his attorneys



Ariel Weissberg, Esq.
Weissberg and Associates, Ltd.
564 W. Randolph St., 2nd Floor
Chicago, Illinois 60661
T. 312-663-0004
F. 312-663-1514
Email: ariel@weissberglaw.com
Attorney No. 03125591




                                                                                      Page 8 of 8
